Isadore Bookstein, J.
Mary Warfield died in New York City on December 17, 1949. Her remains were interred in Ulster County. Prior to her burial, at the instance of her sister, Irene Coleman, who was suspicious that Mary Warfield died as a result *616of foul play, rather than through natural causes, an autopsy was performed by Dr. Henry Weinberg, assistant medical examiner of New York County, in the presence of a Doctor Vance and a Doctor Fisher. As a result of such autopsy, Dr. Weinberg certified coronary arteriosclerosis as the cause of death of Mary Warfield. Thereafter, Mary Warfield was buried.
The sister, Irene Coleman, called the New York County district attorney’s office the day after Mary Warfield’s death, which call was followed by the autopsy already referred to and the district attorney’s office saw no basis for any action on its part as a result of such autopsy. She again called the New York County district attorney’s office in 1953 with the same result.
Apparently, despite the autopsy and the conclusion of the district attorney’s office, Irene Coleman’s suspicions still continue and she now makes this application to have her sister’s body exhumed for the purpose of having the coroner of Ulster County examine the same to ascertain the true cause of death.
Her application is based on considerable hearsay and on several statements not under oath.
There is nothing in the papers to justify, nor, indeed is there any claim made, that public officials have failed in the honest and conscientious discharge of their duties.
In this situation, the only basis for exhuming the body and disturbing it from its final repose is to be found in section 4210 of the Public Health Law. There is nothing therein that would justify the relief sought by this applicant.
Motion denied.
Submit order.